                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No. 19-20474-CIV-O’SULLIVAN

                                      [CONSENT]

EMILIA BEATRIZ ARGUETA MELENDEZ,
      Plaintiff,

v.

USA ORCHATA, INC. a/k/a LA CASITA
SALVADORENA, a corporation, SALOME
Y BONILLA, an individual, and SANTIAGO
CHAVEZ, an individual,
     Defendants.
________________________________/

              ORDER APPROVING SETTLEMENT AGREEMENT AND
                    DISMISSING CASE WITH PREJUDICE

      THIS MATTER came before the Court following notice from the parties that the

case has settled and the Court having conducted a hearing concerning the settlement.

      THE COURT has heard from counsel and considered the terms of the

Settlement Agreement, the pertinent portions of the record, and is otherwise fully

advised in the premises.

      This case involves claims for unpaid minimum wage and overtime compensation

under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq ("FLSA"). In reviewing a

settlement of an FLSA private claim, a court must "scrutiniz[e] the settlement for

fairness," and determine that the settlement is a "fair and reasonable resolution of a

bona fide dispute over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d

1350, 1352-53 (11th Cir. 1982). A settlement entered into in an adversarial context

where both sides are represented by counsel throughout litigation "is more likely to

reflect a reasonable compromise of disputed issues." Id. The district court may approve
the settlement in order to promote the policy of encouraging settlement of litigation. Id.

at 1354.

        In this case, there is a bona fide factual and legal dispute over the number of

hours for which the plaintiff was not properly compensated. The terms of the settlement

were announced on the record in open Court. The Court has reviewed the terms of the

Settlement Agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' Settlement Agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

        ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

The Court retains jurisdiction until April 5, 2019 to enforce the terms of the

settlement.

        The Clerk of Court is directed to mark this case as CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida this 8th day of March,

2019.

                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
